Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    361
    64
    media_image1.png
    Greyscale
Claims 1, 4-5, 8, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwasaki (US 20200201556 A1).
Claim 15. (Currently amended) A computer system for managing application execution, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices;	
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising:
program instructions for sending a READ cache memory command for an address's content;
program instructions for receiving a cache miss result for the address associated with the READ cache memory command;
program instructions for sending a "READ memory directly" command for the address; and
program instructions for receiving the address's content by a processor in response to the READ memory directly command.


Referring to claims 1, 8, 15, and taking claim 1 as exemplary, Iwasaki teaches a 
computer system for managing application execution, the computer system comprising:
one or more computer processors; ([Iwasaki 0038] An information processing device 1 includes an arithmetic processing device (a processor or a Central Processor Unit (CPU); referred to hereafter as the processor) CPU)
one or more computer readable storage devices; ([Iwasaki 0038] FIG. 1 is a view depicting example configurations of an arithmetic processing device and a nonvolatile memory module according to this embodiment. An information processing device 1 includes an arithmetic processing device (a processor or a Central Processor Unit (CPU); referred to hereafter as the processor) CPU and a nonvolatile memory module NV_MM. The processor CPU uses the nonvolatile memory module as a main memory.)
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising:
program instructions for sending a READ cache memory command for an address's content; ([Iwasaki 0053] FIGS. 3 and 5 are views depicting timing charts of signals exchanged between the memory access controller and the nonvolatile memory module in response to a normal read. FIGS. 3 and 5 depict a command bus CMD to which the memory access controller MAC outputs commands and so on, a read response signal RSP_R output by the nonvolatile memory module NV_MM, a data bus DQ, an ECC bus ECC, and a metadata signal META_DATA.) (Per [Iwasaki Fig. 1], the memory access controller MAC, part of the CPU, handles the communication with the memory. Here, MAC/CPU issues a read command [Iwasaki 0058])
program instructions for receiving a cache miss result for the address associated with the READ cache memory command; ([Iwasaki 0059] When the memory controller M_CON of the nonvolatile memory module accesses the volatile memory V_MEM in response to the normal read XREAD and a cache miss is obtained, the memory controller M_CON accesses the nonvolatile memory NV_MEM. Page unit data read from the nonvolatile memory NV_MEM are registered (stored) in the volatile memory, thereby enabling a data response, whereupon the read-ready signal RD_RDY is transmitted to the memory access controller MAC.) (MAC/CPU receives the cache miss result)
program instructions for sending a "READ memory directly" command for the address; and ([Iwasaki 0059] In response to the read-ready signal RD_RDY, the memory access controller MAC transmits the transmission request signal SEND to the nonvolatile memory module on the command bus CMD.) (Having received the miss result, MAC/CPU sends a read command for the address)
program instructions for receiving the address's content by a processor in response to the READ memory directly command. ([Iwasaki 0060] when a cache miss occurs, the nonvolatile memory module NV_MM reads data from the nonvolatile memory and registers the read data in the volatile memory. Then, having performed a handshake with the memory access controller MAC through the read-ready signal RD_RDY and the transmission request signal SEND, the nonvolatile memory module NV_MM transmits the data to the memory access controller MAC.) (MAC/CPU receives the address’s contents)
Claim 1 is a computer implemented method, and claim 8 is a computer program product variation of the computer system of claim 15 and are rejected using the same rationale. 

Referring to claims 4 and 13, and taking claim 4 as exemplary, Iwasaki teaches the computer implemented method according to claim 1, further comprising: 
storing, by the one or more computer processors, an address for which the cache miss result has been received ([Iwasaki 0060] In addition to the read data DATA, the ECC signal ECC and the read identifier RID are transmitted. Hence, when a cache miss occurs, the nonvolatile memory module NV_MM reads data from the nonvolatile memory and registers the read data in the volatile memory. Then, having performed a handshake with the memory access controller MAC through the read-ready signal RD_RDY and the transmission request signal SEND, the nonvolatile memory module NV_MM transmits the data to the memory access controller MAC.). (MAC/CPU receives the read identifier (miss result) and then [Iwasaki 0074-0076] stores it via a memory module. The memory module, along with its memory controller is considered to be another computer processor.)
Claim 13 is a computer program product variation of the computer implemented method of claim 4 and is rejected using the same rationale.

Referring to claims 5,12,18, and taking claim 18 as exemplary, Iwasaki teaches the computer system according to claim 15, the stored program instructions further comprising:
program instructions for receiving the READ cache memory command for an address; ([Iwasaki 0011] issue a normal read to the memory module in response to receiving the read request)
program instructions for sending the cache miss result; ([Iwasaki 0059] When the memory controller M_CON of the nonvolatile memory module accesses the volatile memory V_MEM in response to the normal read XREAD and a cache miss is obtained, the memory controller M_CON accesses the nonvolatile memory NV_MEM. Page unit data read from the nonvolatile memory NV_MEM are registered (stored) in the volatile memory, thereby enabling a data response, whereupon the read-ready signal RD_RDY is transmitted to the memory access controller MAC.)
program instructions for receiving the "READ memory directly" command for the address; and ([Iwasaki 0059] In response to the read-ready signal RD_RDY, the memory access controller MAC transmits the transmission request signal SEND to the nonvolatile memory module on the command bus CMD.) (as the data is transmitted back to the MAC in the following action, the command was received.)
program instructions for returning the address's content. ([Iwasaki 0060] when a cache miss occurs, the nonvolatile memory module NV_MM reads data from the nonvolatile memory and registers the read data in the volatile memory. Then, having performed a handshake with the memory access controller MAC through the read-ready signal RD_RDY and the transmission request signal SEND, the nonvolatile memory module NV_MM transmits the data to the memory access controller MAC.)
Claim 5 is a computer implemented method, and claim 12 is a computer program product variation of the computer system of claim 18, and are rejected using the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20200201556 A1) as applied to claims 1, 8, and 15 above, and further in view of Kamikubo (JP 2019212129 A).

Referring to claims 2, 9, 16, and taking claim 16 as exemplary, Iwasaki does not explicitly teach program instructions for determining, in response to receiving the cache miss result, that the READ cache memory command is a non-speculative command. Iwasaki discloses speculative and non-speculative commands.
However, Kamikubo does teach program instructions for determining, in response to receiving the cache miss result, that the READ cache memory command is a non-speculative command; ([Kamikubo JP_2019212129_A_I.pdf] First, when the speculative entry flag SP_EN_FLG corresponding to the issuer core is “1” indicating temporary registration (YES in S42), the L2 speculative entry cache hit determination unit is the same as the logic circuit of FIG. 9 or FIG. The speculative entry cache is determined (S43). That is, in the example of FIG. 9, if the speculative data requested flag is “0” indicating unrequested, it is determined as a speculative entry cache miss, and if “1” indicating requested, it is determined as a speculative entry cache hit.)
Iwasaki and Kamikubo are analogous art because they are from the same field of endeavor in computer instruction code. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Iwasaki and Kamikubo before them to add the command type determination in response to the cache miss of Kamikubo to the read command structure of Iwasaki. The reason or motivation for doing so would be ([Kamikubo Abstract] To strengthen the security of a processor while avoiding the lowering of the performance of the processor.)
farther, Iwasaki in view of Kamikubo teaches program instructions for sending the "READ memory directly" command for the address in response to determining that the READ cache memory command is a non-speculative command; and ([Iwasaki 0059] In response to the read-ready signal RD_RDY, the memory access controller MAC (part of CPU) transmits the transmission request signal SEND to the nonvolatile memory module on the command bus CMD.)
program instructions for receiving the address's content. ([Iwasaki 0060] when a cache miss occurs, the nonvolatile memory module NV_MM reads data from the nonvolatile memory and registers the read data in the volatile memory. Then, having performed a handshake with the memory access controller MAC through the read-ready signal RD_RDY and the transmission request signal SEND, the nonvolatile memory module NV_MM transmits the data to the memory access controller MAC.)
Claim 2 is a computer implemented method, and claim 9 is a computer program product variation of the computer system of claim 16 is and are rejected using the same rationale.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20200201556 A1) as applied to claims 1, 8, and 15 above, further in view of Kamikubo (JP 2019212129 A) and farther in view of Gotze (US 20200065112 A1).

Referring to claims 3, 10, 17, and taking claim 17 as exemplary, Iwasaki discloses speculative and non-speculative commands, but does not explicitly teach the determination of command speculation status. Kamikubo teaches program instructions for determining, in response to receiving the cache miss result, that the READ cache memory command is a speculative command; and ([Kamikubo JP_2019212129_A_I.pdf] First, when the speculative entry flag SP_EN_FLG corresponding to the issuer core is “1” indicating temporary registration (YES in S42), the L2 speculative entry cache hit determination unit is the same as the logic circuit of FIG. 9 or FIG. The speculative entry cache is determined (S43). That is, in the example of FIG. 9, if the speculative data requested flag is “0” indicating unrequested, it is determined as a speculative entry cache miss, and if “1” indicating requested, it is determined as a speculative entry cache hit.)
The modified combination of Iwasaki does not explicitly describe branching. Gotze teaches program instructions for waiting for completion of a branched instruction; ([Gotze 0034] the non-speculating circuitry may wait until a conditional branch in the processor code has been resolved and then executes the code along the branch that has been taken)
program instructions for sending the "READ memory directly" command for the address subsequent to the branched instruction completion; and ([Gotze Claim 3] The method of claim 2, wherein the processor code along the branch that is speculatively executed accesses a first portion of memory, and wherein the processor code along the branch that is non-speculatively executed accesses a second portion of memory.)
Iwasaki modified and Gotze are analogous art because they are from the same field of endeavor in computer instruction code. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Iwasaki modified and Gotze before them to add the command type determination in response to the cache miss of Gotze to the read command structure of Iwasaki modified. The reason or motivation for doing so would be to avoid ([Gotze 0002] adverse consequences for the security of sensitive data).
farther, Iwasaki modified teaches program instructions for receiving, the address's content. ([Iwasaki 0060] when a cache miss occurs, the nonvolatile memory module NV_MM reads data from the nonvolatile memory and registers the read data in the volatile memory. Then, having performed a handshake with the memory access controller MAC through the read-ready signal RD_RDY and the transmission request signal SEND, the nonvolatile memory module NV_MM transmits the data to the memory access controller MAC.) (additionally, accessing a memory means receiving the contents of the address in that memory)
Claim 3 is a computer implemented method, and claim 10 is a computer program product of the computer system variation of claim 17 is and are rejected using the same rationale.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20200201556 A1) as applied to claims 1,8,15 above, and further in view of Oracle Corporation, (Chapter 8 Direct Memory Access (DMA), 2010).

Referring to claims 6,14,19, and taking claim 19 as exemplary, Iwasaki does not explicitly teach defining a direct memory read command. Iwasaki does disclose a direct memory access (DMA) structure for execution by such instruction [Iwasaki 0060].
Oracle teaches program instructions for defining the READ memory directly, command. ([Oracle. DMA Model] Performing First-Party DMA Transfers In general, the driver should perform the following steps for first-party DMA.
1. Allocate a DMA channel.
2. Configure the channel with ddi_dmae_1stparty(9F).
3. Ensure that the DMA object is locked in memory (see physio(9F) or ddi_umem_lock(9F)).
4. Allocate DMA resources for the object.
5. Program the DMA engine on the device and start it (this is device specific). When the transfer is complete, continue the bus-master operation. (Transfer is deemed reading)
6. Perform any required object synchronizations.
7. Release the DMA resources.
8. Deallocate the DMA channel.) 
Iwasaki and Oracle are analogous art because they are from the same field of endeavor in instruction code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Iwasaki and Oracle before them to modify the DMA structure of Iwasaki to define a direct memory read command of Oracle. The reason or motivation for doing so would be to ([Oracle. DMA Model] Perform any required object synchronizations).
Claim 6 is a computer implemented method, and claim 14 is a computer program product variation of the computer system of claim 19 and are rejected using the same rationale.

Claims 7,11,20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20200201556 A1) as applied to claims 1,8,15 above, and further in view of Imar Spaanjaars, (Logging Errors to the Event Log in ASP.NET Applications, 2004).

Referring to claims 7, 11, 20, and taking claim 20 as exemplary, Iwasaki does not explicitly teach generating an exception log. Iwasaki does disclose generating and indicating a cache miss result that could be included in an exception log [Iwasaki 0060].
Spaanjaars teaches the computer system according to claim 15, the stored program instructions further comprising: program instructions for generating an exception log including details about the cache miss result ([Spaanjaars. Creating Your Own Event Log] call the static CreateEventSource method of the EventLog class that lives in the System.Diagnostics namespace).
Iwasaki and Spaanjaars are analogous art because they are from the same field of endeavor in instruction code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Iwasaki and Spaanjaars before them to modify the cache miss indication mechanism of Iwasaki to include error logging of Spaanjaars. The reason or motivation for doing so would be to ([Spaanjaars. Creating Your Own Event Log. Introduction] catch errors and log them for viewing later.)
Claim 7 is a computer implemented method, and claim 11 is a computer program product variation of the computer system of claim 20 and are rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. The arguments pertain to the new claim amendments, which have been addressed above using the . 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136